Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5, 12-13, 15--20, 22, 24-28, and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujimaki (2014/0071041), hereinafter, Fujimaki

In regards to claim 1 Fujumaki teaches, (Original) a wearable device for authenticating an identity of a wearer, the wearable device comprising (abstract): 

    PNG
    media_image1.png
    795
    607
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    527
    737
    media_image2.png
    Greyscale

a wearable housing configured to be worn by the wearer (fig. 1 (20)); 
at least one sensor in the housing (fig. 1 (61) camera), the at least one sensor being configured to generate an output indicative of at least one aspect of an environment of the wearer [0039]; and
 at least one processor programmed to (fig. 2 140)): 
alternatively operate in an unrestricted operation mode and a restricted operation mode [0091-0093] [0082-0092];;

    PNG
    media_image3.png
    549
    718
    media_image3.png
    Greyscale

 detect, based on the output generated by the at least one sensor, whether the wearer of the housing is authenticated with the wearable device;(fig. 6 (s112-s120)) and 
operate in the unrestricted operation mode after the at least one processor detects that the wearer of the housing is authenticated with the wearable device (fig. 6 (s120) [0057-0064).

In regards to claim 18, Funjimaki teaches (Original) a system for authenticating an identity of a wearer of a wearable device, the system comprising: at least one processor programmed to (abstract): 
analyze authentication information captured by at least one sensor included in the wearable device; (fig. 1 (61) camera), [0082-0092];
determine, based on the authentication information, whether the wearer of the wearable device is authenticated with the wearable device (fig. 6 (s112-s120)); and 
operate in an unrestricted operation mode after the at least one processor determines that the wearer is authenticated with the wearable device (fig. 6 (s120)).


In regards to claim 30, Funjimaki teaches method for authenticating an identity of a wearer of a wearable device, the method comprising: 
 analyzing, via at least one processor included in the wearable device, authentication information captured by at least one sensor included in the wearable device (fig. 1 (61) camera) (fig. 2 (10)) [0082-0092]; 
determining, based on the authentication information, whether the wearer of the wearable device is authenticated with the wearable device (fig. 6 (s112-s120));; and 
operating in an unrestricted operation mode after the at least one processor determines that the wearer is authenticated with the wearable device (fig. 6 (s120))..

In regards to claim 2, Funjimaki teaches wearable device of claim 1, wherein the at least one processor is further configured to operate in the restricted operation mode after the at least one processor detects that the wearer of the housing is not authenticated with the wearable device.[0090, 0093] When below threshold security is kept

In regards to claim 4, Funjimaki teaches wearable device of claim 1, wherein the at least one sensor includes at least one image sensor configured to capture images (fig. 1 (61 camera)).
In regards to claim 5, Funjimaki teaches wearable device of claim 1, wherein the at least one sensor includes at least one microphone configured to capture audio [146] “The authentication processing unit determines whether a password input from a microphone or the like by sound matches a word registered in advance.”
In regards to claim 12, Funjimaki teaches wearable device of claim 1, wherein the at least one sensor includes at least one image sensor, and the at least one processor is further configured to detect whether the wearer of the housing is authenticated with the wearable device based on analysis of a plurality of images captured by the at least one image sensor.(fig. 6 s102-s116) start of camera [0044] images
In regards to claim 13, Funjimaki teaches wearable device of claim 11, wherein the analysis includes identifying a predetermined hand gesture to detect whether the wearer is authenticated with the wearable device. [0051] FIG. 3 is an explanatory diagram for explaining a gesture for authentication and track data. The "gesture for authentication" means a "motion of the user" (fig. 3 hand gesture).
In regards to claim 15, Funjimaki teaches wearable device of claim 1, wherein the at least one sensor includes at least one microphone, and the at least one processor is further configured to detect whether the wearer of the housing is authenticated with the wearable device based on analysis of audio captured by the at least one microphone. “[0146] The authentication processing unit determines whether a password input from a microphone or the like by sound matches a word registered in advance.”
In regards to claim 16, Funjimaki teaches (Original) The wearable device of claim 15, wherein the analysis of the audio captured by the at least one microphone includes detecting a password in the captured audio. “[0146] The authentication processing unit determines whether a password input from a microphone or the like by sound matches a word registered in advance.”
In regards to claim 17, Funjimaki teaches wearable device of claim 15, wherein the analysis of the audio captured by the at least one microphone includes recognizing a voice in the captured audio. “[0146] The authentication processing unit determines whether a password input from a microphone or the like by sound matches a word registered in advance.”
In regards to claim 19, Funjimaki teaches system of claim 18, wherein the authentication information includes at least one of biometric information, a gesture, a typed password, or a spoken password. “[0146] The authentication processing unit determines whether a password input from a microphone or the like by sound matches a word registered in advance.”
In regards to claim 20, Funjimaki teaches system of claim 19, wherein the biometric information includes at least one of a fingerprint of the user, a voice of the user, or a face of the user. [0146] The authentication processing unit determines whether a password input from a microphone or the like by sound matches a word registered in advance.
In regards to claim 22, Funjimaki teaches system of claim 19, wherein determining whether the wearer of the wearable device is authenticated comprises comparing the gesture with a predefined gesture stored in a memory of the wearable device [0051, 0089-0090] compares with prestored tracks of gesture).
In regards to claim  24, Funjimaki teaches system of claim 19, wherein the user is authenticated based on at least two of the biometric information, the gesture, and the spoken password [145-146] (fig. 6 s118) password after gesture.
In regards to claim 25, Funjimaki teaches system of claim 18, wherein the at least one programming device is further programmed to: receive, from the wearer, input indicating a level of security associated with the wearable device. [145-147] (fig. 6 s118) password after gesture as “additional conditions can be set”
In regards to claim 26, Funjimaki teaches system of claim 25, wherein the level of security includes a set of information required to authenticate the wearer. [145-146] (fig. 6 s118) password after gesture as “additional conditions can be set” 
In regards to claim 27, Funjimaki teaches system of claim 26, wherein the information required to authenticate the wearer includes at least one of biometric information, a gesture, a typed password, or a spoken password. [145-146] (fig. 6 s118) spoken password.
In regards to claim 28, Funjimaki teaches system of claim 26, wherein the level of security is associated with a functionality of the wearable device. [145-147] (fig. 6 s118) 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujimaki in view of Wexler et al (2016/0028947) hereinafter, Wexler. 

In regards to claim 3, Fujimaki fails to teach(Original) the wearable device of claim 1, wherein the housing is configured for attachment to an article of clothing.
	However, Wexler teaches wherein the housing is configured for attachment to an article of clothing.(abstract) (fig. 1a-1d) [0036-0043]

    PNG
    media_image4.png
    806
    586
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    519
    757
    media_image5.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art to modify the teachings of Fujimaki to further include wherein the housing is configured for attachment to an article of clothing as taught by Wexler in order to provide flexibility to user that do not wear glasses [0039-0041]. 
	
Claims 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujimaki in view of Kang et al (2017/0104861) hereinafter, Kang. 

In regards to claim 6, Fujimaki fails to teach (Original) the wearable device of claim 1, wherein the at least one processor is further configured to restrict at least one data capturing function during operation in the restricted operation mode.
	However, Kang teaches wherein the at least one processor is further configured to restrict at least one data capturing function during operation in the restricted operation mode. (fig. 10 (try again in 60 seconds) (fig. 4 (405)). 

    PNG
    media_image6.png
    520
    587
    media_image6.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art to modify the teachings of Fujimaki to further include  wherein the at least one processor is further configured to restrict at least one data capturing function during operation in the restricted operation mode as taught Kang in order to provided added security. 

In regards to claim 7, Funjimaki in view of Kang teaches wearable device of claim 6, wherein the at least one sensor includes at least one image sensor, the at least one data capturing function includes image capturing, and the at least one processor is further configured to capture images less frequently during operation in the restricted operation mode than during operation in the unrestricted operation mode (fig. 10 (try again in 60 seconds vs normal use of camera)) Kang.

In regards to claim 8, Funjimaki in view of Kang teaches wearable device of claim 6, wherein the at least one sensor includes at least one microphone, the at least one data capturing function includes audio capturing, and the at least one processor is further configured to capture audio less frequently during operation in the restricted operation mode than during operation in the unrestricted operation mode. (fig. 10 (try again in 60 seconds) Kang in view of [145-147 Funjimaki being restricted from input provides less inputs. 

In regards to claim 9, see rational of claim 6 (Original) The wearable device of claim 1, wherein the at least one processor is further configured to prevent at least one data capturing function during operation in the restricted operation mode. (fig. 10 (try again in 60 seconds vs normal use of camera)) Kang.

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujimaki in view of Dellinger et al (2013/0191911) hereinafter, Dellinger. 

In regards to claim 10, Fujimaki fails to expressly state, (Original) the wearable device of claim 1, wherein the at least one processor is further configured to restrict at least one data access function during operation in the restricted operation mode.
	However, Dellinger teaches wherein the at least one processor is further configured to restrict at least one data access function during operation in the restricted operation mode. (fig. 6b (638)). 
	It would have been obvious to one of ordinary skill in the art to modify the teachings of Fujimaki to further include wherein the at least one processor is further configured to restrict at least one data access function during operation in the restricted operation mode as taught by Dellinger in order to provide added functionality with security.

In regards to claim 11, Fujimaki in view of Dellinger (Original) The wearable device of claim 10, wherein the at least one data access function includes providing access to data associated with a profile of an authenticated user of the wearable device, and the at least one processor is further configured to: prevent the wearer from accessing the data associated with the profile during operation in the restricted operation mode; and permit the wearer to access the data associated with the profile during operation in the unrestricted operation mode.(fig. 6b (camera application profile) 638) [0279] [0279] In some embodiments, while the camera application is in the restricted session (634), the camera application is enabled to present one or more images generated by the camera application while in the restricted session (636), and the camera application is disabled from presenting any images in the camera application that were not generated while in the restricted session (638). While camera application 143 is in a restricted session, images and videos captured during the restricted session may be viewed in the interface for camera application 143 (e.g., in camera roll image viewer interface 5042), whereas images and videos captured outside of the restricted session (e.g., captured while device 100 is unlocked) may not be viewed. Dellinger

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujimaki in view of Rider et al (2016/0178906) hereinafter, Rider 

In regards 14. (Original) The wearable device of claim 1, wherein the at least one sensor includes at least one image sensor, and the at least one processor is further configured to detect whether the wearer of the housing is authenticated with the wearable device based on analysis of at least a part of a face of the wearer depicted in at least one image captured by the at least one image sensor.
	However, Rider teaches wherein the at least one sensor includes at least one image sensor, and the at least one processor is further configured to detect whether the wearer of the housing is authenticated with the wearable device based on analysis of at least a part of a face of the wearer depicted in at least one image captured by the at least one image sensor. [0025-0027, 0067] (fig. 3b (350, 360)). 
	It would have been obvious to one of ordinary skill in the art to modify the teachings of Fujimaki to further include wherein the at least one sensor includes at least one image sensor, and the at least one processor is further configured to detect whether the wearer of the housing is authenticated with the wearable device based on analysis of at least a part of a face of the wearer depicted in at least one image captured by the at least one image sensor as taught by Rider through simple substitution of authentication means and the results would have been predictable. 

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujimaki in view of Petrou (2013/0069787) hereinafter, Petrou 

In regards to claim 29, Fujimaki fails to expressly teach (Original) the system of claim 18, wherein the at least one programming device is further programmed to: operate in a restricted operation mode after a period of device inactivity.
However, Petrou teaches wherein the at least one programming device is further programmed to: operate in a restricted operation mode after a period of device inactivity.[0021]. 
	It would have been obvious to one of ordinay skill in the art to modify the teachings of Fujimaki to further include wherein the at least one programming device is further programmed to: operate in a restricted operation mode after a period of device inactivity as taught by Petrou to add security and convenience for the user so they don’t have to remember to lock.

Claims 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Fujimaki in view of Bhow (2014/0090039) hereinafter, Bhow 

In regards to claim 21, Fujimaki fails to teach (Original) the system of claim 20, wherein determining whether the wearer of the wearable device is authenticated comprises comparing biometric information captured by the at least one sensor with biometric information stored in a memory of the wearable device.
However, Bhow teaches wherein determining whether the wearer of the wearable device is authenticated comprises comparing biometric information captured by the at least one sensor with biometric information stored in a memory of the wearable device. [0050]. 
It would have been obvious to one or ordinary skill in the art to modify the teachings of Fujimaki to further include wherein determining whether the wearer of the wearable device is authenticated comprises comparing biometric information captured by the at least one sensor with biometric information stored in a memory of the wearable device as taught by Bhow in order to provide simple substitution of one authentication means for another and the results would have been predictable. 

In regards to claim 23, see rational of claim 21, Fujimaki in view of Bhow teaches (Original) The system of claim 19, wherein determining whether the wearer of the wearable device is authenticated comprises comparing the spoken password with audio data stored in a memory of the wearable device. [0050].Bhow.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT SITTA whose telephone number is (571)270-1542. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT SITTA/Primary Examiner, Art Unit 2694